Hasbrouck, J. (dissenting).
The question is, which of these appointees is entitled to the office. Section 130 of the Town Law *50(as amd. by Laws of 1921, chap. 448), among other things provides: “ When a vacancy shall occur or exist in any town office, the town board or a majority of them may, by an instrument under their hands and seals, appoint a suitable person to fill the vacancy, and the person appointed, except justices of the peace, shall hold the office until the next biennial town meeting.”
The vacancy arose in 1929 and it was within the competency of the then existing town board to fill it. Having acted by appointing Black the statute was complied with. He, therefore, duly qualified and became the superintendent of highways. The Legislature had full comprehension of the subject and the public interest in connection therewith. (Matter of O’Connell v. Corscadden, 243 N. Y. 86.) The terms of the law are clear. It is for the Legislature not the courts to change them.
Hill, J., concurs.
Judgment rendered for the plaintiff, without" costs, in accordance
with opinion.